Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
 	The following is an examiner's statement of reasons for allowance: 
	Kondo et al (US 2010/0002176)  a glass assembly, comprising: a first glass plate (5a) and a second glass plate (5b) disposed opposite to each other; a first electrode (9) and a second electrode (9) disposed between the first glass plate and the second glass plate (Fig 3), but does not disclose wherein inert gas is filled between the first glass plate and the second glass plate, the inert gas is transformed into plasma responsive to an electric field generated using the first electrode and the second electrode, 
						
Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Hung V Ngo/
Primary Examiner, Art Unit 2847